Dewey, J.
— Scire facias against bail for the stay of execution. The writ recites a judgment recovered by the plaintiff against one Powers before a justice of the peace in 1840; the entering into bail for the stay of execution by the defendant; the death of Powers in 1840; and the granting of letters of administration of his estate to one Read ; the issuing of a scire facias by the justice against Read as administrator, and the revival of the judgment against him in 1844; the issuing of a fieri facias against him, and the return thereof of nulla bona, &c. The defendant de*mua;ed generally to the scire facias, and the demurrer was s^jj^ifred." "Filial judgment for the defendant.
The statute, under which the judgment against Powers was rendered, and the bail for the stay of execution was entered by the defendant, required that to render the bail liable, a fieri facias against the goods and chattels of the judgment-debtor should issue, and be returned “ no goods found. ” R. S. 1838, p. 374. At the time of the death of Powers in 1840, no such return had been made, nor was any made until 1844, after the revival of the judgment against his administrator. The revival of a justice’s judgment on account of the death of a judgment-debtor was not provided for by the statute of 1838, but is authorized by a subsequent act, which was in force when the judgment recited in the scire facias was revived, and which extends the jurisdiction of justices of the peace to actions by and against executors and administrators. R. S. 1843, p. 863.
It is admitted by the defendant in error, that the death of Powers, the judgment-debtor, before a return of “no goods” to an execution against his goods and chattels, did not exonerate his replevin-bail; but he contends that the revival of the judgment in 1844, and the return of nulla bona to the execution against his administrator, are not sufficient to fix his bail for the stay of execution. This objection is founded upon the supposition that the law, prior to 1843, did not authorize a justice of the peace to issue a scire facias to revive a judgment against an administrator, and that the statute of 1843 does not embrace causes of action which existed at the time of its passage. If this view of the law were correct, it would *497follow that, in cases like the present, the judgment-creditor would he obliged to resort to chancery to enforce a remedy against the replevin-bail. We cannot think that such was the design of the legislature. We, therefore, conclude that it was designed by the statute of 1843 to include causes of action which existed at the time of its passage, as well as those which might afterwards accrue. This construction removes all objection to the sufficiency of the scire facias under consideration. The writ contains the necessary averments to render the defendant liable as replevin-bail.
J. Pitcher, for the plaintiff.
E. S. Terry, for the defendant.

Per Curiam.

— -The judgment is reversed with costs. Cause remanded, &c.